DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number PCT/JP2018/041747, being filed on November 15, 2017.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 16/760,260, filed on April 29, 2020.

Information Disclosure Statement
The information disclosure statements filed February 5, 2021 & April 29, 2020 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on April 29, 2020.  These drawings are approved.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suetani et al (Pub Num 2015/0047900, herein referred to as Suetani).  Suetani discloses a terminal attached electrical wire (Figs 1-2C) that increases water sealability between an insulation coating and a waterproof resin portion (Paragraph 11).  Specifically, with respect to claim 1, Suetani discloses a terminal-attached electric wire (1, Fig 1-2c) comprising an insulated electric wire (10) including a core wire (11) and an insulator (12) that covers a periphery of the core wire (11), a terminal metal fitting (20) electrically connected to the core wire (11) at an end of the insulated electric wire (10, Paragraph 24),  an adhesive tube (30) that covers an end portion of the insulator (12) and a mold portion (40) formed to cover a region from a portion of the terminal metal fitting (5) connected to the core wire (11) to an axially intermediate portion of the adhesive tube (30, Paragraph 27), wherein the adhesive tube (30) is formed to be a tubular member before being arranged on the end portion of the insulator (12, Fig 2b), wherein the adhesive tube (30) includes an outer circumferential surface that is adhered to an inner circumferential surface of the mold portion (40), and the adhesive tube (30) includes an inner circumferential surface that is adhered to an outer circumferential surface of the insulator (12, Paragraph 37).  With respect to claim 2, Suetani discloses  by welding (i.e. heat welding, Paragraph 37).   With respect to claim 5, Suetani discloses the terminal-attached electric wire (1), wherein the adhesive tube is formed from a thermoplastic resin having a cross-linked structure (i.e. cured, Paragraph 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suetani (Pub Num 2015/0047900). Suetani discloses a terminal attached electrical wire (Figs 1-2C) that increases water sealability between an insulation coating and a waterproof resin portion (Paragraph 11), as disclosed above with respect to claims 1 & 2.
	While Suetani discloses a single layer of adhesive tube (30), Suetani doesn’t necessarily disclose the tube having a wall thickness to be in the range of 100-1000µm (claim 4).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the adhesive tube of Suetani to comprise the insulation wall thickness to be in the range of 100-1000µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suetani (Pub Num 2015/0047900) in view of Itou et al (Pub Num 2013/0175088, herein referred to as Itou). Suetani discloses a terminal attached electrical wire (Figs 1-2C) that . 
	While Suetani discloses a single layer of adhesive tube (30), Suetani doesn’t necessarily disclose the tube being a member obtained by shrinking a heat shrinkable tube though which the end portion of the insulator is inserted (claim 6).
	Itou teaches terminal attached electrical wire (Figs 1-2), wherein the adhesive tube may be mounted onto the connecting part of the core exposed portion of the wire and the terminal with high positioning accuracy (Paragraph 11).  Specifically, with respect to claim 6, Itou teaches a terminal attached electrical wire (10) comprising an insulated electric wire (12) including a core wire (13) and an insulator (14) that covers a periphery of the core wire (13), a terminal metal fitting (20) electrically connected to the core wire (13) at an end of the insulated electric wire (12, Paragraph 44),  wherein an adhesive tube (30) is attached to an end of the insulated electrical wire (12), wherein the tube (30) being a member obtained by shrinking a heat shrinkable tube though which the end portion of the insulator (14) is inserted (Paragraph 30).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the adhesive tube of Suetani to comprise the heat shrinkable material configuration as taught by Itou because Itou teaches that such a configuration provides terminal attached electrical wire (Figs 1-2), wherein the adhesive tube may be mounted onto the connecting part of the core exposed portion of the wire and the terminal with high positioning accuracy (Paragraph 11).  
	

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suetani (Pub Num 2015/0047900) in view of Itou (Pub Num 2013/0175088). Suetani discloses a terminal attached electrical wire (Figs 1-2C) that increases water sealability between an insulation coating and a waterproof resin portion (Paragraph 11).  Specifically, with respect to claim 7, Suetani discloses a method of manufacturing a terminal-attached electric wire (1, Fig 1-2c), the method comprising electrically connecting a terminal metal fitting (20) to a core wire (11) and an insulator (12) that covers a periphery of the core wire (11), assembling an adhesive tube (30) on an end portion of the insulator (12), adhering an adhesive tube (30) to the outer circumferential surface of the end portion of the insulator (12), forming a mold portion (40)  by performing insert molding using a region from of the terminal metal fitting (20) connected to a core wire (11) to an axially intermediate portion of the adhesive tube (30) as an insert so that the mold portion covers a region (Paragraph 27), wherein forming a mold portion includes adhering an outer circumferential surface of the tube (30) to an inner circumferential surface of the mold portion (40) by welding (i.e. heat welding, Paragraph 27).   
	While Suetani discloses a single layer of adhesive tube (30), Suetani doesn’t necessarily disclose a method wherein the tube though which the end portion of the insulator is inserted (claim 6).
	Itou teaches terminal attached electrical wire (Figs 1-2), wherein the adhesive tube may be mounted onto the connecting part of the core exposed portion of the wire and the terminal with high positioning accuracy (Paragraph 11).  Specifically, with respect to claim 7, Itou teaches a terminal attached electrical wire (10) comprising an insulated electric wire (12) including a core wire (13) and an insulator (14) that covers a periphery of the core wire (13), a terminal metal fitting (20) electrically connected to the core wire (13) at an end of the insulated electric wire (12, Paragraph 44),  wherein an adhesive tube (30) is attached to an end of the insulated electrical wire (12), wherein the tube (30) being a member obtained by shrinking a heat shrinkable tube though which the end portion of the insulator (14) is inserted (Paragraph 30).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the adhesive tube of Suetani to comprise the heat shrinkable material configuration as taught by Itou because Itou teaches that such a configuration provides terminal attached electrical wire (Figs 1-2), wherein the adhesive tube may be mounted onto the connecting part of the core exposed portion of the wire and the terminal with high positioning accuracy (Paragraph 11).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
November 19, 2021